*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-XX-XXXXXXX
                                                              15-DEC-2021
                                                              08:58 AM
                                                              Dkt. 58 OP



           IN THE SUPREME COURT OF THE STATE OF HAWAII

                                ---o0o---


                         IN THE INTEREST OF AA


                            SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; FC-S NO. 16-00249)

                           DECEMBER 15, 2021

  RECKTENWALD, C.J., NAKAYAMA, McKENNA, WILSON, AND EDDINS, JJ.

                OPINION OF THE COURT BY NAKAYAMA, J.

          This case arises from a proceeding in the Family Court

of the First Circuit (family court) under the Hawaiʻi Child

Protective Act, Hawaiʻi Revised Statutes (HRS) Chapter 587A (CPA

proceeding).   Petitioner-Appellant Father appeals from the

Intermediate Court of Appeals’ (ICA) judgment affirming the

family court’s determination that (1) Father was properly served

with summons to appear in the CPA proceeding by publication;

(2) Father’s Motion to Set Aside Default should have been denied

pursuant to Hawaiʻi Family Court Rules (HFCR) Rules 55(c) and
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



60(b); and (3) Father was required to set aside both his default

for failure to appear in the CPA proceeding after proper service

by publication (default) and the termination of his parental

rights, which was entered while he was defaulted (default

judgment), before he could move to intervene.            Both Father’s

default and default judgment were entered while the identity of

Child’s natural father was unknown.          On certiorari, Father and

Respondent-Appellee Department of Human Services (DHS) argue

that Father was not required to set aside the default and

default judgment before proceeding with his Motion to Intervene

pursuant to HFCR Rules 24(a)(2) and (b)(1).

            Based on the plain and unambiguous language of HFCR

Rule 24, we agree that Father was not required to set aside the

default and default judgment before proceeding with his Motion

to Intervene.     However, Father’s remaining arguments lack merit.

                              I.     BACKGROUND

A.    Factual Background

            On November 30, 2016, Mother gave birth to Child in a

Honolulu hospital.      Before Mother was discharged from the

hospital, “DHS received a report of Physical Neglect, Threat of

Abuse and Threat of Neglect of [Child.]”           On December 2, 2016, a

social worker from the Crisis Response Team interviewed Mother

at the hospital.      Then, on December 7, 2016, DHS issued an

initial Safe Family Home Report.
                                       2
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



            In the Safe Family Home Report, DHS noted that Mother

told hospital staff that she did not feel safe going home due to

domestic violence by “John,” her live-in boyfriend.             However,

DHS reported that Mother stated “John” was not Child’s father

and did not know Mother was pregnant.          With respect to Child’s

unknown natural father,1 DHS reported that, according to Mother,

he lived in Chuuk, Micronesia and, like Mother, wanted Child to

be placed into foster care.        Child was taken into police

protective custody on December 2, 2016, and was placed with

Respondents-Appellees-Resource Caregivers/Intervenors Craig and

Jodilynn Cammack (collectively, “the Cammacks”).2

B.    Family Court Proceedings3

      1.    The CPA Proceeding

            On December 7, 2016, DHS filed a Petition for

Temporary Foster Custody of Child pursuant to HRS §§ 571-11(9)


1     DHS reported Child’s father as “unknown” because Mother initially
stated Child’s father was in Chuuk and did not provide further information
about Child’s father. Mother’s counsel later stated on the record that
Mother did not know the identity of child’s father. In addition, Mother
testified she did not tell Father about Child when Child was born because,
initially, Mother did not know if Father was Child’s natural father. Thus,
it appears that the identity of Child’s natural father was initially unknown
to DHS, and Father claimed he was initially unaware he could be Child’s
natural father.

2     Although the Cammacks initially did not plan to be Child’s permanent
placement, they subsequently indicated their desire to adopt Child.

3     The Honorable Bode A. Uale (Judge Uale) presided over most of the
family court proceedings. The Honorable Peter C. K. Fong presided over a
December 9, 2016 temporary foster custody hearing. The Honorable Andrew T.
Park (Judge Park) presided over a pretrial conference on April 22, 2019.


                                       3
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



and 587A-5, initiating the CPA proceeding.         The Petition for

Temporary Foster Custody named Mother, but listed Child’s father

as “unknown” with an unknown address in Chuuk.          Based on the

Safe Family Home Report, DHS requested that “Temporary Foster

Custody of [Child] be ordered, matters concerning [Child] and

other family members be adjudicated, and such other orders as

the [family court] deems appropriate be entered.”

          That same day, DHS also provided a Family Service Plan

between Mother and DHS, which was “designed to help the family

address and resolve the safety issues as identified by DHS.”                To

address the identified safety issues, the Family Service Plan

provided tasks for Mother such as parenting education,

psychological evaluation, and domestic violence services.             With

respect to the unknown natural father, the Family Service Plan

provided that “[w]hen identified and located, [the unknown

natural father] will be assessed and recommended to services.”

The final goal of the Family Service Plan was to “[m]aintain a

safe family home [for Child] without DHS intervention.”

          On December 9, 2016, after a Temporary Foster Custody

Hearing, the family court entered Orders Concerning the Child

Protective Act.    The family court found that continued placement

in emergency foster care was necessary to protect Child from

imminent harm.    The family court also determined that Mother

knowingly and voluntarily stipulated to adjudication of the
                                     4
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



Petition for Temporary Foster Custody and the Family Service

Plan from December 7, 2016.       The family court awarded DHS foster

custody over Child.      The identity of child’s father was not

known at the time of this hearing.         All parties were ordered to

appear at a periodic review hearing on March 2, 2017.

           On March 2, 2017, Mother failed to appear at the

scheduled periodic review hearing in the family court.             Citing a

February 16, 2017 report provided to the family court,4 DHS

explained that it was unable to contact Mother and that she

missed her scheduled visits with DHS.         DHS made an oral motion

to serve the unknown natural father by publication to provide

notice of the CPA proceeding, which the family court granted.

The family court determined that Child should remain in foster

custody and scheduled an additional periodic review hearing.

           Before the next scheduled periodic review hearing, DHS

served the unknown natural father by publication in the Honolulu

Star-Advertiser on April 10, 17, and 24, and May 1, 2017.              Then,

on June 21, 2017, the family court entered default against the




4     The February 16, 2017 report stated that (1) as of December 9, 2016,
Mother was living in a car parked in a park with her sister and sister’s
children; (2) Mother “no-showed” the visits scheduled on December 15, 2016
and December 22, 2016 and had not contacted DHS; (3) Mother’s telephone was
disconnected; (4) DHS mailed a letter to Mother at the home of her maternal
aunt asking Mother to contact DHS, but received no response; and (5) on
February 8, 2017, Mother’s maternal aunt reported to DHS that Mother was back
with her boyfriend and had no working phone number.


                                      5
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



unknown natural father for his failure to appear in the CPA

proceeding following proper service by publication.

          After additional periodic review hearings with no

resolution as to permanent custody of Child, DHS filed a Motion

to Terminate Parental Rights of Mother and the unknown natural

father on February 21, 2018.       The family court heard the motion

on February 27, 2018, and Mother did not appear at the hearing.

The family court defaulted Mother and the unknown natural father

for nonappearance and granted DHS’s motion to terminate the

parental rights of Mother and the unknown natural father,

thereby entering default judgment as to the unknown natural

father.   In addition, the family court revoked foster custody

and awarded permanent custody of child to DHS.          The family court

also ordered a permanent plan for Child, which included the goal

of placing Child for adoption by August 2018, and scheduled a

permanency hearing for August 14, 2018.

          On August 14, 2018, the family court conducted the

permanency hearing and approved adoption as the proper

permanency plan for Child.      In addition, the family court

scheduled another permanency hearing for January 29, 2019.

          On October 9, 2018, Father informed DHS via email of

his possible paternity and that he recently learned Child was in

foster care.   In the email, Father “inquired about how he could

begin the process of legally bringing [Child] home.”            After
                                     6
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



Father contacted DHS, DHS filed a motion for immediate review of

Child’s case and a hearing was set for December 6, 2018.

     2.     Father’s Paternity Action and Motion to Intervene

            On November 5, 2018, Father filed a Petition for

Paternity for Child.5      On January 28, 2019, Father filed a Motion

to Intervene in the CPA proceeding under HFCR Rule 24.             The

family court took Father’s Motion to Intervene under advisement

and continued the hearing to March 25, 2019.6           On February 22,

2019, Father was adjudicated to be the natural father of Child.

            The family court heard Father’s Motion to Intervene at

the permanency hearing on March 25, 2019.          At the hearing, DHS

reported that Child had been living with the Cammacks for over

two years and was doing well there.         Next, the family court

addressed Father’s Motion to Intervene.          The family court

explained to Father’s counsel that:

            this is . . . going to be a difficult case for your client
            because of the fact of the passage of time and where the
            child has been placed almost three years and then your
            client appears. So it’s not only about your client. It’s
            also about the safety, welfare, and well-being of the
            child. So I cannot give you an automatic intervention in
            this case, but I am going to set it for trial.

(Emphasis added.)     Father’s counsel asked for clarification

about the status of Father’s Motion to Intervene:

5     Father’s Petition for Paternity for Child was a separate action from
the CPA proceeding.

6     On February 11, 2019, Father filed a second Motion to Intervene, which
was also scheduled to be heard on March 25, 2019.



                                      7
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


                [FATHER’S COUNSEL]: Just for the -- so I’m clear, on
          the trial, is the court granting our motion to intervene
          so[.]

                   THE COURT: No.

                   [FATHER’S COUNSEL]: -- we’re having a trial on -- on
          the --

                THE COURT: The trial is on whether I’m going to allow
          [Father] to intervene in this case.

                   [FATHER’S COUNSEL]: All right.

                THE COURT: So your motion to intervene is the subject
          of the trial.

                [FATHER’S COUNSEL]: And I take it the issues are
          going to be the -- the objections raised in the short
          report from the [Court Appointed Special Advocates Program]
          and whatever that’s in the permanency plan?

                THE COURT: Well, the standard is always best interest
          of the child so --

                   [FATHER’S COUNSEL]: Yes.

                THE COURT: -- you might want to go on that. Based on
          all of the things that have happened, it’s almost three
          years this child has been in -- in care. As far as why
          your client took so long, bring it up at trial. I’m not
          going to hear anything today.

The family court entered a written order setting Father’s Motion

to Intervene for trial on May 7, 2019, with a pretrial

conference set for April 22, 2019.

          On April 22, 2019, Judge Park presided over the

pretrial conference.       At the pretrial conference, both DHS and

Respondent-Appellee Court Appointed Special Advocates (the CASA)

stated that it did not object to Father’s Motion to Intervene

and that a stipulation had been submitted to the family court on

or around April 12, 2019.           DHS advised Judge Park that it was

notified on April 15, 2019, that “the court didn’t want to sign

                                         8
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



[the stipulation]” because the court “had reservations about

signing it[.]”    Notwithstanding Judge Uale’s reluctance to sign

the stipulation allowing Father to intervene, Judge Park stated:

                Well, here’s the thing, right. The May 7th date, if
          no one’s going to put up a fight, then I don’t see the need
          to keep a contested hearing on the calendar when it’s going
          to just eat up a court slot. So I guess if everyone’s in
          agreement, [Father] got his own counsel privately, then by
          stipulation, with no objection of the parties, [Father’s]
          motion . . . to intervene in the proceedings will be
          granted. He’ll be made a party to the case. He shall be
          noticed through counsel on all matters and papers regarding
          this case.
                And vacate the May 7th hearing date[.]

When the CASA asked for clarification as to when Father would be

considered a party to the case, Judge Park stated that Father’s

Motion to Intervene is granted and that Father is “a party to

the case prospectively” and would be noticed on all matters

going forward.    That same day, Judge Park entered an order

granting Father’s Motion to Intervene.

          On May 14, 2019, the Cammacks filed a Motion to

Intervene in the CPA proceeding, which Father opposed.            On

May 22, 2019, Judge Uale heard the Cammacks’ Motion to

Intervene.   Judge Uale informed the parties:

                THE COURT: Okay, and I guess [Father] has been made a
          party by stipulation. So I’m going to make you a party
          because I don’t believe that stipulation was appropriate
          because I -- you folks sent the stipulation to me, and I
          returned it because I told you folks I wouldn’t sign it,
          and then when I was gone, I understand the per diem judge
          that was sitting signed off on the stipulation. The
          problem is you have -- you have a termination of parental
          rights so you have to set that aside first in order for
          your client to intervene. So as far as I’m concerned, that
          stipulation is void, because in order for you to come into
          the case, since you're saying that your client is the
          biological father, I think legally you have to set aside

                                     9
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


          the prior court order of termination of parental rights.
          So I don’t know how you want to deal with this. I’m
          certainly happy to give you a trial. But I don’t think
          that stipulation was appropriate just . . . legally.

                 . . . .

                So I’m ready to tell you first I’m setting aside the
          stipulation to allow [Father] to intervene because I don’t
          think that was appropriate. It’s not the per diem judge’s
          fault. I wasn’t here. I was on some kind of leave. And I
          do think that you have a right, but I think you need to
          file an appropriate motion to set aside default citing the
          appropriate law in order to have that. So I’m going to
          allow you to do that, but I’m also going to give you a
          pretrial and a trial date in order to have that come
          across.

(Emphasis added.)    Judge Uale then instructed Father’s counsel

to file a written motion to set aside default so that the family

court could set pretrial and trial dates to hear the motion.                On

May 29, 2019, Judge Uale entered a written order (1) granting

the Cammacks’ Motion to Intervene; (2) setting aside the order

granting Father’s intervention entered on April 22, 2019;

(3) ordering Father to file a written motion to set aside

default; and (4) scheduling trial on Father’s motion to set

aside default.    According to the family court, if Father set

aside his default, the termination of his parental rights would

be reversed by operation of law.

    3.    Father’s Motion to Set Aside Default

          Father filed a written Motion to Set Aside Default on

June 5, 2019, which the Cammacks opposed.         In his Motion to Set

Aside Default, Father pointed out that “[i]t is well settled

that ‘defaults and default judgments are not favored

                                    10
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



and . . . any doubt should be resolved in favor of the party

seeking relief, so that, in the interests of justice, there can

be a full trial on the merits.’”         Father contended that he

satisfied the following three requirements to set aside a

default and default judgment: “(1) that the nondefaulting party

will not be prejudiced by the reopening, (2) that the defaulting

party has a meritorious defense, and (3) that the default was

not the result of inexcusable neglect or a willful act.”

          First, Father contended that no nondefaulting party

would be prejudiced.     Father argued that “the only nondefaulting

parties would be the State and Mother[]” because “[the Cammacks]

were not parties at the time default was entered against

Father[.]”   In addition, Father pointed out that “DHS and [the]

CASA both previously stipulated to Father’s [intervention,]” and

that Mother did not have rights that could be prejudiced.

According to Father, even if prejudice to the Cammacks was

considered, “any delay caused by further proceedings can only

work to their advantage[]” because Child will have more time to

bond with the Cammacks.     Father added that “the best interests

of [Child] will be served if Father is allowed to make the case

that [Child’s] best chance for a safe and happy home is with his

natural Father, his siblings, and his extended family[.]”

          Second, Father claimed he had a meritorious defense.

Father pointed out that termination of parental rights “can only
                                    11
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



be ordered upon a showing, by clear and convincing evidence,

that the parent cannot presently nor is it foreseeable, that a

parent could provide a safe home for the child, even with the

assistance of a service plan within a reasonable time.”             Father

contended that he could demonstrate that he successfully raised

three other children with Mother and could provide a safe home

for Child.    In addition, Father argued that Mother’s domestic

violence allegations were false, and that Father had no history

of domestic violence.      Thus, according to Father, his parental

rights would be protected from termination by HRS § 587A-33(a).7


7    HRS § 587A-33(a) (Supp. 2017) provides in relevant part:

           (a) At a termination of parental rights hearing, the court
           shall determine whether there exists clear and convincing
           evidence that:
                 (1) A child’s parent whose rights are subject to
                 termination is not presently willing and able to
                 provide the parent’s child with a safe family home,
                 even with the assistance of a service plan;
                 (2) It is not reasonably foreseeable that the child’s
                 parent whose rights are subject to termination will
                 become willing and able to provide the child with a
                 safe family home, even with the assistance of a
                 service plan, within a reasonable period of time,
                 which shall not exceed two years from the child’s
                 date of entry into foster care;
                 (3) The proposed permanent plan is in the best
                 interests of the child. In reaching this
                 determination, the court shall:
                       (A) Presume that it is in the best interests of
                       the child to be promptly and permanently placed
                       with responsible and competent substitute
                       parents and family in a safe and secure home;
                       and
                       (B) Give greater weight to the presumption that
                       the permanent plan is in the child’s best
                       interest, the younger the child is upon the
                       child’s date of entry into foster care . . . .



                                     12
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



          Third, Father argued that his default was not willful

or the result of inexcusable negligence.         Father contended that

“no effort was made to provide Father with notice of the first

hearing in [the CPA proceeding]” because Mother initially

thought Father was not Child’s natural father.          Father claimed

that even after he learned of Child two weeks after Child’s

birth, Father believed Mother when she told him that Father was

not Child’s natural father, and Father reasonably assumed that

Child had been adopted.     Furthermore, Father claimed that the

service by publication in the Honolulu Star-Advertiser was not

proper because he did not, and had no reason to, read that

newspaper and the legal notices section.         In addition, Father

argued that no effort was made to reach Child’s alleged father

who resided in Chuuk, even though Mother stated she knew who and

where Child’s father was.

          The family court heard Father’s Motion to Set Aside

Default over a two-day period and received testimony from

Father, Mother, and DHS social worker Lena Kakehi (Ms. Kakehi).

          Ms. Kakehi testified that she had difficulty locating

and meeting with Mother, who was living with unidentified

relatives on the beach.     Mother told Ms. Kakehi that she was

afraid to return home to live with “John” because of domestic

abuse, but refused to provide a last name for “John.”            Mother

claimed that she did not know the identity of Child’s father.
                                    13
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



However, Mother also claimed that Child’s father was living in

Chuuk but Mother did not provide Ms. Kakehi with any contact

information for Child’s father.       Ms. Kakehi also testified that

Mother was not interested in receiving any services from DHS,

which presented a safety concern.        In Ms. Kakehi’s opinion,

Mother and Father would not provide a safe home for Child, given

that Mother would be the primary caretaker for Child if Father’s

default were set aside.

          Mother testified both in Chuukese with the assistance

of an interpreter and in English.        Mother testified that while

visiting Chuuk on March 25, 2016, she met a man named “John” and

had sexual relations with him.       Mother testified that she

thought “John” was the only possible natural father of Child,

but at other times Mother testified that she was not sure if

Child’s natural father was “John” or Father.          Initially, Mother

testified that she did not tell anyone that she had been a

victim of domestic violence and said that she gave up Child

because she was fearful that Father would be upset about Child.

However, Mother then admitted to telling DHS that she was a

victim of domestic violence, claiming that she said that because

Child needed a place to stay.       After giving birth to Child,

Mother was transferred to a psychiatric ward at another hospital

and spent four days there.      After her discharge from the

psychiatric ward, Mother lived in her car before returning to
                                    14
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



live with Father.     Upon her return to live with Father in

December 2016,8 Father found Mother’s medical discharge paperwork

following Child’s birth and learned that Mother had given birth.

Mother testified that she attended two hearings in the CPA

proceeding but did not inform Father about the case.

            Father testified that he had been in a relationship

with Mother for eight years and that they had three children

together before Child was born.        Father and Mother’s first three

children lived in Chuuk with their maternal grandmother and

Mother lived in Chuuk with them approximately half of each year.

According to Father, Mother went to Chuuk shortly after Child

was conceived and returned home one month prior to Child’s

birth.     Father stated that Mother’s pregnancy was not visible

during the month prior to Child’s birth and that he did not see

Mother unclothed.     Father also claimed that Mother did not tell

him about any court proceedings, that he did not know anything

about adoption proceedings, and that he thought Child had been

adopted by the time Father realized he might be Child’s natural

father.9




8     At the contested hearing, Mother testified that she was living with
Father, and only lived out of a car for one week after giving birth to Child.

9     Although Father claimed that he thought Child had been adopted, Child’s
adoption was never completed and remains pending.


                                     15
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



            Father admitted that he learned that Mother gave birth

to Child in December 2016, but stated that he did not perform

any calculations to determine if he was Child’s natural father

until April 2018, when Mother told Father that she noticed

Child’s resemblance to Father and provided Father with a picture

of Child.   Father testified that he immediately started to try

and figure out how he could stop Child’s adoption process, and

claimed that he and Mother went to the DHS office where Ms.

Kakehi worked every three weeks from May 2018 to October 2018

without ever making contact with Ms. Kakehi.          Father began

visiting Child starting on June 23, 2018, while Child was

visiting with a maternal aunt, and Father began paying child

support for Child in March 2019.         Father was able to meet with

Ms. Kakehi on October 16, 2018, and was told to hire an

attorney.    Father hired an attorney the following day.

            On September 20, 2019, the family court entered a

decision and order denying Father’s Motion to Set Aside Default

and Motion to Intervene.      The family court found “[M]other’s

testimony not credible and that her reasons for not telling

[F]ather of her pregnancy and her subsequent hiding of her

pregnancy and giving birth was very convoluted and not

believable.”    The family court further found that “Father’s

testimony was also not credible, in that he asserted that he did

not know of [M]other’s pregnancy and subsequent child birth when
                                    16
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



in fact according to [M]other’s testimony she returned to Hawaii

and lived with him for a time before she gave birth.”            The

family court determined that “Father knew or should have known

that [Child] was his child yet through his own inaction did not

file his motion to set aside default until June 5, 2019[,]” and

that “Father has not satisfied the requirements of HFCR 55 or

HFCR 60(b) in that his failure to file a motion to set aside his

default was inexcusable.”      The family court also observed that

Child was placed with the Cammacks almost three years earlier

and deserved permanency.      Furthermore, the family court found

that “[e]ven if [F]ather and [M]other were given an opportunity

to raise [Child], [Ms. Kakehi] testified that the home is not

safe and it is unknown how long or if the parents would in the

reasonably near future would [sic] be able to provide a safe

home for [Child].”    Thus, the family court concluded that it was

not in “[Child’s] best interests that permanency be delayed any

longer[,]” and denied Father’s Motion to Set Aside Default.

          The family court issued its corresponding Findings of

Fact and Conclusions of Law on November 19, 2019.           The family

court found that “Mother informed DHS that [Child]’s father was

in Chuuk but did not provide the name of the biological father

to DHS or any contact information for the biological father[,]”

and “Mother did not maintain contact with the DHS[]” during the

CPA proceeding before termination of her parental rights.              The
                                    17
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



family court determined that DHS was unaware of additional

information regarding Child’s father in April and May of 2017

when DHS published notice to the unknown natural father, and on

June 21, 2017, when the unknown natural father was defaulted for

failure to appear in the CPA proceeding.           The family court also

found that Father knew or should have known of the ongoing CPA

proceeding between November 2016 and April 2018.             Thus, the

family court concluded that Father was properly noticed and

served by publication in the Honolulu Star-Advertiser, “and the

entry of default and subsequent termination of his parental

rights upon his failure to appear based upon [that] notice was

appropriate.”

            Then, the family court analyzed Father’s Motion to Set

Aside Default under HFCR Rules 55(c) and 60(b).            With respect to

HFCR Rule 60(b),10 the family court determined that it lacked



10    HFCR Rule 60(b) (Supp. 2016) provides in relevant part:

            Rule 60. Relief from judgment or order.

            . . . .

            (b) Mistakes; inadvertence; excusable neglect; newly
            discovered evidence; fraud. On motion and upon such terms
            as are just, the court may relieve a party or a party’s
            legal representative from any or all of the provisions of a
            final judgment, order, or proceeding for the following
            reasons:
                  (1) mistake, inadvertence, surprise, or excusable
            neglect;
                  (2) newly discovered evidence which by due diligence
            could not have been discovered in time to move for a new

                                                                (. . . continued)
                                      18
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



jurisdiction to entertain Father’s Motion to Set Aside Default

under HFCR Rules 60(b)(1), (2), or (3) because Father’s Motion

to Set Aside Default was filed more than one year after the

default and default judgment were entered against Father.              The

family court also found that HFCR Rules 60(b)(4) and (5) were

not applicable to the facts of this CPA proceeding.            In

addition, the family court determined that Father lacked a

meaningful or substantial relationship with Child and that

paternity alone does not justify relief under HFCR Rule

60(b)(6).    The family court also determined that Father’s

argument that the Cammacks are Caucasian and Child is not did

not justify relief under HFCR Rule 60(b)(6).           Furthermore, the

family court determined that Father’s Motion to Set Aside

Default was not brought within a reasonable time after his


(continued . . .)

            trial under Rule 59(b) of these rules or to reconsider,
            alter, or amend under Rule 59(e);
                  (3) fraud (whether heretofore denominated intrinsic
            or extrinsic), misrepresentation, or other misconduct of an
            adverse party;
                  (4) the judgment is void;
                  (5) the judgment has been satisfied, released, or
            discharged, or a prior judgment upon which it is based has
            been reversed or otherwise vacated, or it is no longer
            equitable that the judgment should have prospective
            application; or
                  (6) any other reason justifying relief from the
            operation of the judgment.
                  The motion shall be made within a reasonable time,
            and for reasons (1), (2), and (3) not more than one year
            after the judgment, order, or proceedings was entered or
            taken. . . .



                                     19
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



default was entered or his parental rights were terminated, and

that granting the motion would not be in Child’s best interests.

Thus, the family court concluded that Father was not entitled to

relief under HFCR Rule 60(b).

            With respect to HFCR 55(c),11 the family court noted

that “a motion to set aside a default must show (1) that the

non-defaulting party will not be prejudiced by the reopening;

(2) that the defaulting party has a meritorious defense; and

(3) that the default was not the result of inexcusable neglect

or a willful act on the part of the moving party.”

            The family court determined that Child was a party to

the CPA proceeding.       Furthermore, the family court found that

            [Child] would be prejudiced by reopening the case because
            (1) [Child] has been in foster care for approximately 3
            years and [Child] is entitled to permanency and closure;
            (2) Mother and Father are not presently able to provide a
            safe family home for [Child], even with the assistance of
            services; (3) there is no indication when, or if, Father
            would be able to provide a safe family home for [Child] if
            the default were to be set aside; (4) [Child] is strongly
            bonded to [the Cammacks] just as they are to [Child];
            (5) [Child] is not bonded to Mother or Father; (6) [Child]
            is thriving in his current placement and (7) there are no
            compelling reasons documented in the record that would
            justify preventing [Child] from permanency and closure.


11    HFCR Rule 55(c) (Supp. 2016) provides:

            Rule 55. Default.

            . . . .

            (c) Setting aside default. For good cause shown the court
            may set aside an entry of default and, if a judgment by
            default has been entered, may likewise set it aside in
            accordance with Rule 60(b) of these rules.



                                      20
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



The family court also determined that “Father does not have a

meritorious defense to the default[]” and that “[t]he default

and the subsequent termination of parental rights was the result

of inexcusable neglect on the part of Father.”            Thus, the family

court concluded that “Father has not shown good cause to set

aside the default or the termination of his parental rights as

required by [HFCR] Rule 55(c) . . . .”

            The family court accordingly denied Father’s Motion to

Set Aside Default and his Motion to Intervene.

C.    ICA Proceedings

            On October 16, 2019, Father filed a notice of appeal.

Father argued that the ICA should reverse the family court’s

September 20, 2019 decision denying his Motion to Set Aside

Default.    With respect “to the related Findings of Fact and

Conclusions of Law entered by the family court on November 19,

2019[,]” Father argued that the ICA should “reverse the orders,

judgments and decrees set forth therein that reiterate the

[family] court’s denial of his Motion to Set Aside Default, and

also deny his Motion to Intervene.”          In his opening brief,

Father raised three points of error.

            First, Father argued that the family court mistakenly

concluded that Father was duly noticed and served by

publication, and that the family court had personal jurisdiction

over him.     In particular, Father challenged the family court’s
                                      21
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



findings of fact regarding whether DHS knew or should have known

the identity or location of Child’s natural father when DHS

served the unknown natural father by publication, and whether

Father knew or should have known of the ongoing CPA proceeding

from November 2016 to April 2018.          Father admitted that service

by publication is permissible pursuant to HRS § 587A-13(c)(2).12

However, Father contended that the family court failed to

inquire into DHS’s efforts to locate the unknown natural father

or make any finding that personal service on Child’s father in

Chuuk was impracticable.        Father maintained that if there was

such an inquiry, the family court would have found that Mother

12    HRS § 587A-13 (Supp. 2016) sets forth the requirements for summons and
service of summons in a CPA proceeding and provides in relevant part:

            (a) After a petition has been filed, the court shall issue
            a summons requiring the presence of the parents[.]

            . . . .

            (c) The sheriff or other authorized person shall serve the
            summons by personally delivering a certified copy to the
            person or legal entity being summoned. . . . [P]rovided
            that:

            . . . .

            (2) If the court finds that it is impracticable to
            personally serve the summons, the court may order service
            by . . . publication . . . . When publication is used, the
            summons shall be published once a week for four consecutive
            weeks in a newspaper of general circulation in the county
            in which the party was last known to have resided. In the
            order for publication of the summons, the court shall
            designate the publishing newspaper and shall set the date
            of the last publication at no less than twenty-one days
            before the return date. Such publication shall have the
            same force and effect as personal service of the summons.

(Emphasis added.)


                                      22
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



provided DHS with sufficient information to locate Child’s

father.     In addition, Father claimed that, even if personal

service was impracticable, service by publication was improper

because the summons was published in the Honolulu Star-

Advertiser, rather than in a newspaper of general circulation in

Chuuk, where Mother initially indicated that Child’s natural

father resided.     Thus, Father contended that the service by

publication was void and the family court had no personal

jurisdiction over the unknown natural father.

            Second, Father claimed that the family court erred in

denying Father’s Motion to Set Aside Default pursuant to HFCR

Rules 55(c) and 60(b).     Father argued that because the service

by publication was void, the default and default judgment were

also void, and thus compliance with HFCR Rule 55(c) was not

required.    Furthermore, Father argued that even if compliance

with HFCR Rule 55(c) was required, Father satisfied the

requirements under HFCR Rule 55(c) to set aside the default.

Thus, Father challenged the family court’s findings of fact and

conclusions of law that applied HFCR Rule 55(c) to Father’s

Motion to Set Aside Default.

            Father also contended that the family court erred by

concluding that Father was not entitled to relief under HFCR

Rule 60(b) because that rule only applies to a motion seeking

relief from a final judgment.       Father maintained that HFCR Rule
                                    23
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



60(b) was inapplicable because no judgment was entered regarding

the default.   In the alternative, Father argued that the family

court erred by concluding that HFCR Rule 60(b)(4) was not

applicable in this case, because Rule 60(b)(4) permits a court

to relieve a party if the judgment is void, as it was in this

case due to defective service.       Father also argued that HFCR

Rule 60(b)(5) and (6) were applicable in this case, contrary to

the family court’s conclusion.       Thus, Father challenged the

family court’s findings of fact and conclusions of law that

applied HFCR Rule 60(b) to Father’s Motion to Set Aside Default.

          Third, Father contended that the family court violated

his constitutional right to due process by denying intervention.

Specifically, Father challenged the family court’s FOF 33, which

stated that “on May 22, 2019, a stipulation between the DHS and

the CASA to permit Father’s intervention was determined to be

inappropriate by the Court and was therefore set aside.”

          Father conceded that he “did not specify whether his

requested intervention fell under HFCR 24(a) or 24(b).”

However, Father contended that intervention under both

provisions was proper based on the rule’s language.           Father

maintained that as Child’s natural father, he retained

visitation rights and financial obligations in relation to

Child, and thus was entitled to intervene, especially given that

both DHS and the CASA agreed to Father’s intervention.
                                    24
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



            DHS agreed with Father in its answering brief that the

family court erred by denying Father’s Motion to Intervene

because Father satisfied the requirements for both intervention

of right and permissive intervention.          DHS argued Father has a

constitutionally protected interest in the custody and

visitation of Child and that Father’s Motion to Intervene should

have been granted pursuant to HFCR Rule 24(a)(2).13             DHS argued

that Father satisfied the requirements of HFCR Rule 24(a)(2) for

intervention of right because Father’s Motion to Intervene was

timely, in that it was first filed on January 28, 2019, while

his Petition for Paternity and the genetic test results were

still pending.      DHS maintained that even if the unknown natural

father’s rights were terminated on February 27, 2018, Father

still had an interest in Child’s custody and visitation once he

was adjudicated as Child’s natural father.




13    HFCR Rule 24 (2015) provides in relevant part:

                  (a) Intervention of right. Upon timely application
            anyone shall be permitted to intervene in an action:

                  . . . .

                  (2) when the applicant claims an interest relating to
            the property, transaction, or custody, visitation, or
            parental rights of a minor child which is the subject of
            the action and the applicant is so situated that the
            disposition of the action may as a practical matter impair
            or impede the applicant’s ability to protect that interest,
            unless the applicants [sic] interest is adequately
            represented by existing parties.


                                      25
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



            DHS also contended that Father satisfied the

requirements for permissive intervention under HFCR Rule

24(b)(1), which permits intervention “when a statute confers a

conditional right to intervene[.]”          According to DHS, HRS

§ 587A-33(c) and (d) conferred a statutory right for a child’s

family member to intervene post-termination of parental rights,

“to have the continuing responsibility to support the child and

the opportunity to visit the child at the discretion of the

permanent custodian.”14       DHS pointed out that “Father testified

that he has continued to pay child support for [Child] and that

[Father] has an interest in the custody and visitation of

[Child].”     In support of this argument, DHS cited to Father’s

testimony that he (1) started paying child support for Child to

the Child Support Enforcement Agency in March 2019 and

(2) visited with Child on weekends while Child was visiting with

a maternal aunt.      DHS asserted that permitting Father to

14    HRS § 587A-33 (Supp. 2014) provides in relevant part:

                  (c) Unless otherwise ordered by the court or until
            the child is adopted, the child’s family member shall
            retain, to the extent that the family member possessed the
            responsibility prior to the termination of parental rights,
            the continuing responsibility to support the child,
            including repaying the cost of any and all care, treatment,
            or any other service provided by the permanent custodian,
            any subsequent permanent custodian, other authorized
            agency, or the court for the child’s benefit.
                  (d) A family member may be permitted visitation with
            the child at the discretion of the permanent custodian.
            The court may review the exercise of such discretion and
            may order that a family member be permitted such visitation
            as is in the best interests of the child.


                                      26
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



intervene would not unduly delay or prejudice the “original

parties” as DHS and Child’s guardian ad litem had previously

stipulated to Father’s intervention.

            The Cammacks conceded in a separate answering brief

that Father’s parental rights are a constitutionally protected

liberty interest.      However, the Cammacks argued that under

federal precedent, Father is entitled to a lesser degree of

constitutional protection due to Father’s lack of an established

substantial relationship with Child.15          According to the

Cammacks, “[p]arental rights do not spring full-blown from the

biological connection between parent and child.            They require

relationships more enduring.”         The Cammacks asserted that the

family court correctly concluded that Father’s Motion to

Intervene was untimely, as the record demonstrates that Father

was aware of Child’s birth and that he might be Child’s father

in December 2016, yet waited until January 2019 to file his

first Motion to Intervene.

            The ICA issued a Memorandum Opinion on September 29,

2020, affirming the family court’s September 20, 2019 decision




15    The CASA filed an answering brief that incorporated by reference the
Cammacks’ answering brief. However, the CASA also wished to clarify that by
stipulating to Father’s intervention, the CASA had “no intention to
circumvent Judge Uale’s decision not to sign the stipulation” or “go around
the direction of Judge Uale.”


                                      27
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



and order denying Father’s Motion to Set Aside Default and

Motion to Intervene.

          First, the ICA reviewed the family court’s conclusion

that Father was properly served by publication.          The ICA noted

that at the time DHS served Child’s unknown natural father by

publication, the only information DHS had about Child’s father

were Mother’s statements that (1) the unknown natural father was

in Chuuk and wanted Child to go into foster care; and (2) Mother

did not know who the unknown natural father was.           The ICA

determined that DHS did not know Child’s father’s name was

“John” when DHS moved to serve the unknown natural father by

publication.   The ICA cited this court’s test for whether

service by publication is authorized:

          [R]esort to constructive service by publication is
          predicated upon necessity, and, if personal service could
          be effected by the exercise of reasonable diligence,
          substituted service is unauthorized. . . . The test,
          however, is not whether it was in fact possible to effect
          personal service in a given case, but whether the
          complainant reasonably employed knowledge at [their]
          command, made diligent inquiry, and exerted an honest and
          conscientious effort appropriate to the circumstances, to
          acquire the information necessary to enable [them] to
          effect personal service on the defendant.

Accordingly, the ICA determined that the family court correctly

found that Father was properly served by publication.

          Furthermore, the ICA determined that the service by

publication was not defective because summons for Child’s father

was published in the Honolulu Star-Advertiser for four

consecutive weeks, with a return date more than 21 days after
                                    28
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



the last publication date, in compliance with HRS § 587A-13.

The ICA also rejected Father’s claim that publication in the

Honolulu Star-Advertiser was defective because the notice was

not published in Chuuk, where the unknown natural father

allegedly lived, on the basis that Father was later determined

to be Child’s natural father and lived in Honolulu.

          Second, the ICA considered whether the family court

erred by declining to set aside the entry of default and the

termination of Father’s parental rights by default.           The ICA

agreed with the family court that in order to set aside the

default and default judgment, Father was required to satisfy

both HFCR Rules 55(c) and 60(b):

                [Father]’s default was entered pursuant to HFCR Rule
          55. [Father]’s parental rights were terminated while he
          was in default, making the termination of parental rights a
          default judgment. See In re Doe, 77 Hawaiʻi 109, 114, 883
          P.2d 30, 35 (1994) (holding that “an infringement upon
          parental custody rights is an appealable decision even
          though the requisite finality normally required for appeals
          is lacking.”). Accordingly, [Father] was required to
          obtain relief under both HFCR Rule 55 and HFCR Rule 60(b).
          [Father] had the burden of establishing that: (1) Child
          will not be prejudiced by the reopening; (2) [Father] has a
          meritorious defense; and (3) [Father]’s default was not the
          result of inexcusable neglect or a willful act. [Chen v.
          Mah, 146 Hawaiʻi 157, 173-74, 457 P.3d 796, 812-13 (2020)].

The ICA reviewed the family court’s findings of fact that

Mother’s and Father’s testimony was not credible and that Ms.

Kakehi’s testimony was credible.         The ICA also reviewed the

family court’s findings of fact regarding Father’s stated

reasons for delay in seeking to set aside his default and


                                    29
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



whether Father knew or should have known that he was Child’s

natural father in December 2016.         Furthermore, the ICA reviewed

the family court’s findings of fact regarding Child’s best

interests.   The ICA concluded that the family court’s “findings

of fact were supported by substantial evidence in the record.”

In addition, the ICA noted that “[i]t is well-settled that an

appellate court will not pass upon issues dependent upon the

credibility of witnesses and the weight of evidence; this is the

province of the trier of fact.”

          The ICA then considered the family court’s conclusions

regarding HFCR Rules 55(c) and 60(b), noting that the family

court determined that Father did not satisfy the requirements to

set aside his default and default judgment pursuant to HFCR

Rules 55(c) or 60(b).     The ICA reviewed the family court’s

reasoning for denying Father’s Motion to Set Aside Default

pursuant to HFCR Rules 55(c) and 60(b) and held “that the family

court’s conclusions of law were correct . . . to the extent they

presented mixed questions of fact and law, they were not

‘clearly erroneous,’ were supported by the trial court’s

findings of fact, and reflected an application of the correct

rule of law.”

          Third, the ICA considered Father’s claim that the

family court’s denial of his Motion to Intervene deprived Father

of due process.    The ICA reasoned that before Father could
                                    30
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



proceed with his motion to intervene, he had to have both his

default and default judgment set aside.           Based on the ICA’s

previous conclusion that the family court did not err in

declining to set aside Father’s default and default judgment

after a two-day evidentiary hearing, the ICA held that Father

was not deprived of due process.           The ICA also rejected Father’s

claim that Judge Uale abused his discretion and violated the

“law of the case” when he set aside Judge Park’s approval of the

stipulation to allow Father to intervene.           The ICA concluded

that Judge Uale provided cogent reasons to set aside the

stipulation because Father did not set aside his default and

default judgment before moving to intervene.

            The ICA entered its Judgment on Appeal on October 27,

2020.16   On November 2, 2020, Father filed a timely application

for writ of certiorari.

                         II.   STANDARDS OF REVIEW

A.    Family Court Decisions
                  Generally, the family court possesses wide discretion
            in making its decisions and those decision[s] will not be
            set aside unless there is a manifest abuse of discretion.
            Thus, we will not disturb the family court’s decisions on
            appeal unless the family court disregarded rules or
            principles of law or practice to the substantial detriment
            of a party litigant and its decision clearly exceeded the
            bounds of reason.



16    Father filed a Motion for Reconsideration on October 5, 2020, which the
ICA denied because Father presented no “new evidence and/or arguments that
could not have been presented during the earlier” proceedings.


                                      31
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



Fisher v. Fisher, 111 Hawaiʻi 41, 46, 137 P.3d 355, 360 (2006)

(quoting In re Doe, 95 Hawaiʻi 183, 189-90, 20 P.3d 616, 622-23

(2001)).

            The family court’s conclusions of law are reviewed de

novo under the right/wrong standard.          In re Doe, 101 Hawaiʻi 220,

227, 65 P.3d 167, 174 (2003), as amended (Apr. 22, 2003).                 Thus,

conclusions of law “are not binding upon an appellate court and

are freely reviewable for their correctness.”            Id. (cleaned up).

B.    Constitutional Law

            “We answer questions of constitutional law by

exercising our own independent constitutional judgment based on

the facts of the case.       Thus, we review questions of

constitutional law under the right/wrong standard.”             In re L.I.,

149 Hawaiʻi 118, 121, 482 P.3d 1079, 1082 (2021) (quoting State

v. Ui, 142 Hawaiʻi 287, 292, 418 P.3d 628, 633 (2018)).

C.    Interpretation of Court Rules and Statutory Interpretation
            “[W]hen interpreting rules promulgated by the court,
            principles of statutory construction apply.” Gap v. Puna
            Geothermal Venture, 106 Hawaiʻi 325, 331, 104 P.3d 912, 918
            (2004) (citation and internal quotation marks omitted).
            This court’s construction of statutes is guided by the
            following rules:

                  First, the fundamental starting point for statutory
                  interpretation is the language of the statute itself.
                  Second, where the statutory language is plain and
                  unambiguous, our sole duty is to give effect to its
                  plain and obvious meaning. Third, implicit in the
                  task of statutory construction is our foremost
                  obligation to ascertain and give effect to the
                  intention of the legislature, which is to be obtained
                  primarily from the language contained in the statute
                  itself. Fourth, when there is doubt, doubleness of

                                      32
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


                meaning, or indistinctiveness or uncertainty of an
                expression used in a statute, an ambiguity exists.

State v. Choy Foo, 142 Hawaiʻi 65, 72, 414 P.3d 117, 124 (2018)

(quoting State v. Wheeler, 121 Hawaiʻi 383, 390, 219 P.3d 1170,

1177 (2009)) (internal citation omitted).

                            III. DISCUSSION

          In his application for writ of certiorari, Father

raises the following points of error:

          A.    Whether the default and default judgment are void for
                lack of due process and personal jurisdiction, given
                the family court’s failure to follow HRS § 587A-
                13(c)(2)?

          B.    As to application of [HFCR Rules] 55(c) and 60(b),
                whether the family court’s decision and the ICA’s
                Opinion represents grave errors of law or
                inconsistencies with decisions of the Hawaiʻi Supreme
                Court and the United States Supreme Court?

          C.    Whether [Father] was required to set aside default
                and the default judgment terminating his parental
                rights in order to intervene as the natural father of
                [Child]?

          With respect to his Motion to Intervene, Father argues

that “[n]o language in HFCR 24, which permits intervention,

requires that a party set aside default before seeking to

intervene.”    According to Father, “intervention of right and

permissive intervention are available to ‘anyone’ who meets” the

requirements of HFCR Rule 24(a) and (b), which do not require

setting aside default.

          DHS agrees with Father’s arguments and contends that

“[t]he ICA committed grave errors of law or fact when it

affirmed the family’s [sic] court[’s] decision denying Father’s
                                    33
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



Motion to Intervene without discussing HFCR Rule 24 or applying

the right or wrong (de novo) standard of review.”           DHS also

contends “that the family court is empowered to enter further

orders it deems to be in the best interest of the children, and

such orders may recognize residual interests in the birth

parents after the termination of their parental rights.”

Furthermore, according to DHS,

                Neither the HFCR nor HRS Chapter 587A explicitly
          states that a party must successfully set aside a default
          prior to proceeding with a motion to intervene.
          Regardless, the decision made on either motion will affect
          the other. If Father’s Motion to Set Aside Default is
          granted then he will regain full party status in the CPA
          case as the legal father of the child and, by operation of
          law, the order terminating his parental rights will be
          reversed. Father would then be given the opportunity to
          address safety concerns and reunify with [Child] and his
          interest in custody would be revisited, deeming his Motion
          to Intervene moot.

                On the other hand, if this Court affirms the family
          court and ICA’s decisions denying Father’s Motion to Set
          Aside the Default, as it should, Father’s parental rights
          will remain terminated. However, Father’s statutory
          interest in visitation with [Child] remains and it can only
          be reviewed judicially through his Motion to Intervene.

          For the following reasons, we agree that Father was

not required to set aside the default and default judgment in

order to intervene in the CPA proceeding, and that the family

court should have analyzed Father’s Motion to Intervene under

HFCR Rule 24.   However, we reject Father’s arguments that the

ICA erroneously concluded that service by publication did not

violate Father’s due process rights and that the ICA erroneously




                                    34
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



determined that the family court properly denied Father’s Motion

to Set Aside Default pursuant to HFCR Rules 55(c) and 60(b).

A.    The ICA did not err when it concluded service by
      publication was proper and did not violate Father’s due
      process rights.

            On certiorari, Father contends that “[t]he [family]

court’s failure to follow the requirements for service of

process by publication violated HRS § 587A-13(c)(2) and the due

process clauses of the Fourteenth Amendment of the United States

Constitution and article I section 5 of the Hawaiʻi Constitution,

which require proper service of process for a court to have

jurisdiction to adjudicate the rights of a party.”             According to

Father, “[b]ecause a parent has a fundamental right to the

companionship, care, custody, and management of his or her

child, a parent’s rights must be protected with fundamentally

fair procedures when a permanent termination of parental rights

is sought.”     In addition, Father maintains that “[p]arental

rights cannot be denied without an opportunity for them to be

heard at a meaningful time and in a meaningful manner.”              Thus,

Father argues that “when termination is sought, due process

requires that the parent be provided with adequate notice of the

termination hearing and an opportunity to protect his or her

interests at the hearing itself.”

            Here, service by publication did not violate Father’s

due process rights because DHS did not have, and could not
                                      35
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



obtain, the information necessary to personally serve the

unknown natural father.     This court has determined that

“[r]esort to constructive service by publication is predicated

upon necessity, and, if personal service could be effected by

the exercise of reasonable diligence, substituted service is

unauthorized.”    Murphy v. Murphy, 55 Haw. 34, 35, 514 P.2d 865,

867 (1973).   Mother initially reported to DHS that Child’s

biological father was in Chuuk, but Mother did not provide DHS

with identifying information or any way to contact the potential

father.   Then, at the December 9, 2016 temporary foster custody

hearing, Mother’s counsel reported that “[M]other does not know

who [Child’s] father is.”      As the family court found, Mother did

not maintain contact with DHS during the CPA proceeding before

termination of her parental rights and “did not provide DHS with

any further information about the identity or location of

[Child’s] father[.]”     Thus, DHS did not have reliable

information regarding the identity or location of Child’s

unknown natural father when DHS moved to serve the unknown

natural father by publication on March 2, 2017.

          As a result, when DHS served Father by publication in

April and May of 2017, and when Father was defaulted for his

failure to appear after service by publication on June 21, 2017,

“DHS remained unaware of any additional information regarding

[Child’s] father.”    Without further information to identify
                                    36
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



Child’s father and without the ability to consistently contact

Mother, DHS was unable to determine the identity of, and

personally serve, Child’s father with the exercise of reasonable

diligence.     See id.    Therefore, service by publication did not

violate Father’s due process rights because service by

publication was necessary given the circumstances of the CPA

proceeding.     See id.

B.    The ICA correctly determined that the family court did not
      err by declining to set aside Father’s default and
      termination of Father’s parental rights by default pursuant
      to HFCR Rules 55(c) and 60(b).

            On certiorari, Father contends that “since the order

for publication of summons is void . . . , the resulting default

and default judgment are also void.”          According to Father, “HFCR

[Rule] 55(c) is not applicable because the default is improper.”

However, as discussed above, Father was properly served by

publication because DHS did not have, and could not reasonably

obtain, the necessary information to identify Child’s then-

unknown natural father.       Therefore, the ICA correctly determined

that Father’s default and default judgment were not void due to

improper service by publication.

            Father also contends that the family court erroneously

denied his Motion to Set Aside Default because he satisfied all

three requirements to set aside a default.           As the ICA pointed

out, when Father filed his Motion to Set Aside Default, “parties

                                      37
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



seeking to set aside an entry of default pursuant to HRCP Rule

55(c) [had to] satisfy the three-prong test for HRCP Rule 60(b)

motions.”17    Chen, 146 Hawaiʻi at 174, 457 P.3d at 813.           Under the

three-prong test, Father “had the burden of establishing the

following to prevail on [his] motion to set aside entry of

default: (1) the nondefaulting party will not be prejudiced by

the reopening, (2) the defaulting party has a meritorious

defense, and (3) the default was not the result of inexcusable

neglect or a willful act.”        Id.

            The ICA properly affirmed the family court’s

conclusion that Father did not satisfy the requirements to set

aside the default and default judgment pursuant to HFCR Rules

55(c) and 60(b).      Notably, the family court determined that

Mother’s and Father’s testimony was not credible, and thus

Father could not establish that the failure to file his Motion

to Set Aside Default was not the result of inexcusable neglect.

This court does not question the family court’s determination

about Mother’s and Father’s credibility.           See Fisher, 111 Hawaiʻi

at 46, 137 P.3d at 360.       Thus, for the reasons discussed in the

ICA’s Memorandum Opinion, the family court properly concluded




17    This court’s holding also applied “to the identical language of Rules
55(c) in the District Court Rules of Civil Procedure as well as the Hawaiʻi
Family Court Rules.” Chen, 146 Hawaiʻi at 177 n.21, 457 P.3d at 816 n.21.


                                        38
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



that Father was not entitled to set aside his default and

default judgment pursuant to HFCR Rules 55(c) and 60(b).

C.    The ICA erroneously concluded that Father was required to
      set aside the default and default judgment before
      proceeding with intervention under HFCR Rule 24.

      1.    The plain language of HFCR Rule 24(a)(2) demonstrates
            that Father was not required to set aside the default
            and default judgment before proceeding with his Motion
            to Intervene.

            With respect to HFCR Rule 24(a)(2), Father argues that

he “is the adjudicated natural father of [Child,]” and that

“[h]is purpose in intervening was to protect his interest

relating ‘to the . . . custody, visitation, or parental rights

of [Child,]’ and he was ‘so situated that the disposition of the

action may as a practical matter impair or impede the

applicant’s ability to protect that interest . . . .”18             In

addition, Father contends that “[n]otwithstanding the paramount

interest in the child, this Court has affirmed that parents have

a cognizable and substantial interest in the child, which

interest is constitutionally protected.”

            Based on the plain language of HFCR Rule 24(a)(2),

Father was not required to set aside the default and default

18    In their response to DHS, the Cammacks point out that Father’s Motion
to Intervene was based not on any residual interest in visitation, but on
Father’s stated interest in having Child placed in his home. The Cammacks
also assert “[Father’s] Motion to Intervene did not comply with [HFCR Rule
10]” and “[t]he issue of post-termination visitation was never raised,
briefed, or argued during any of the proceedings below.” However, despite
these arguments, the plain language of HFCR Rule 24 required that Father’s
Motion to Intervene be analyzed under HFCR Rule 24 before it was denied.


                                      39
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



judgment before proceeding with his Motion to Intervene.             HFCR

Rule 24(a)(2) (2015) provides:

                (a) Intervention of Right. Upon timely application
          anyone shall be permitted to intervene in an action:

                . . . .

                (2) when the applicant claims an interest relating to
          the property, transaction, or custody, visitation, or
          parental rights of a minor child which is the subject of
          the action and the applicant is so situated that the
          disposition of the action may as a practical matter impair
          or impede the applicant’s ability to protect that interest,
          unless the applicants [sic] interest is adequately
          represented by existing parties.

(Emphasis added.)    In addition, this court has determined that

          HFCR Rule 24 is generally worded to mandate intervention
          when an applicant meets four elements, namely (1) the
          application to intervene is timely, (2) the applicant
          claims an interest relating to the property, transaction or
          custody or visitation of a minor child which is the subject
          of the action, (3) the applicant is so situated that the
          disposition of the action may as a practical matter impair
          or impede the applicant’s ability to protect that interest,
          and (4) the applicant’s interest is represented
          inadequately by the existing parties to the suit.

In re Doe, 109 Hawaiʻi 399, 410, 126 P.3d 1086, 1097 (2006), as

corrected (Jan. 27, 2006).

          The plain language and elements of HFCR Rule 24(a)(2)

do not require setting aside default and default judgment before

proceeding with consideration of the motion to intervene.             The

use of the word “shall” demonstrates that intervention is

mandatory when HFCR Rule 24(a)(2)’s requirements are satisfied.

See Jack Endo Elec., Inc. v. Lear Siegler, Inc., 59 Haw. 612,

616, 585 P.2d 1265, 1269 (1978) (citing Nat’l Transit Co. v.

Boardman, 197 A. 239, 241 (Pa. 1938)) (“[T]he word ‘shall’ [in a

                                    40
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



statute] is generally regarded as mandatory[.]”).           None of these

requirements includes setting aside a default and default

judgment.    The word “default” is not used anywhere in the text

of HFCR Rule 24(a)(2).     In other words, HFCR Rule 24(a)(2)

requires family courts to allow any “applicant” who satisfies

the requirements to intervene, regardless of whether or not that

person was previously defaulted for failure to appear or that

person’s parental rights were terminated.

            In addition, HFCR Rule 24(a)(2) provides only one

exception to mandatory intervention.        Under HFCR Rule 24(a)(2),

intervention is mandatory if the rule’s requirements are

satisfied, “unless the applicants [sic] interest is adequately

represented by existing parties.”        This is the only exception to

mandatory intervention, and thus there is no exception if an

applicant was previously defaulted for failure to appear or if

their parental rights have been terminated.

            Because HFCR Rule 24(a)(2)’s language is “plain and

unambiguous,” effect must be given to its “plain and obvious

meaning,” which does not require Father to set aside the default

and default judgment in order to intervene.          See Choy Foo, 142

Hawaiʻi at 72, 414 P.3d at 124.       Therefore, the ICA erred in

affirming the family court’s denial of Father’s Motion to

Intervene without analyzing his motion under HFCR Rule 24(a)(2).


                                    41
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



    2.    The plain language of HFCR Rule 24(b)(1) did not
          require Father to set aside the default and default
          judgment before proceeding with his Motion to
          Intervene.

          Father argues that “[p]ermissive intervention under

HFCR 24(b) was also available because sections of the Child

Protective Act . . . confer, in effect, a conditional right to

intervene.”   According to Father, HRS § 587A-33(c) and (d) gives

a child’s birth family the responsibility to financially support

the child and the opportunity to visit the child, even after

termination of parental rights.       We agree that permissive

intervention may be available to Father, and his Motion to

Intervene should be analyzed under HFCR Rule 24(b)(1) and HRS

§ 587A-33(c) and (d).

          The plain language of HFCR Rule 24(b)(1) does not

require setting aside default and default judgment before

proceeding with consideration of the motion to intervene.              HFCR

Rule 24(b)(1) (2015) provides:

                (b) Permissive Intervention. Upon timely application
          anyone may be permitted to intervene in an action:

                (1) when a statute confers a conditional right to
          intervene[.]

          Thus, the plain language of HFCR Rule 24(b)(1) allows

for permissive intervention if a statute provides for a

conditional right to intervene.       Here, HRS § 587A-33(c) and (d)

(Supp. 2014) can be read to confer a statutory right to

intervene post-termination of parental rights:
                                    42
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


                  (c) Unless otherwise ordered by the court or until
            the child is adopted, the child’s family member shall
            retain, to the extent that the family member possessed the
            responsibility prior to the termination of parental rights,
            the continuing responsibility to support the child,
            including repaying the cost of any and all care, treatment,
            or any other service provided by the permanent custodian,
            any subsequent permanent custodian, other authorized
            agency, or the court for the child’s benefit.

                  (d) A family member may be permitted visitation with
            the child at the discretion of the permanent custodian.
            The court may review the exercise of such discretion and
            may order that a family member be permitted such visitation
            as is in the best interests of the child.

(Emphasis added.)

            In the CPA proceeding, Father testified that he began

paying child support for Child in March 2019 and made monthly

payments.    Father also testified that he visited Child while

Child was visiting with maternal aunt, thereby demonstrating

Father’s interest in visitation with Child.           Based on Father’s

arguments and testimony, HRS § 587A-33(c) and (d) could be read

to provide Father with the necessary statutory right to

intervene for permissive intervention under HFCR Rule 24(b)(1).

Thus, the family court should have determined whether Father’s

child support payments and interest in visiting Child satisfied

the requirements for permissive intervention pursuant to HFCR

Rule 24(b)(1) and HRS § 587A-33(c) and (d).

            Additionally, neither HFCR Rule 24(b)(1) nor HRS

§ 587A-33(c) and (d) require setting aside a default and default

judgment before proceeding with a motion to intervene.             As with

HFCR Rule 24(a)(2), the word “default” is not used in HFCR Rule

                                     43
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



24(b)(1) or HRS § 587A-33(c) and (d).          It follows that the

“plain and obvious meaning” allows for permissive intervention

without first setting aside default and default judgment.               See

Choy Foo, 142 Hawaiʻi at 72, 414 P.3d at 124.            Therefore, the ICA

erred in affirming the family court’s denial of Father’s Motion

to Intervene because Father’s Motion to Intervene should have

been analyzed under HFCR Rule 24(b)(1) to determine whether HRS

§ 587A-33(c) and (d) allowed for permissive intervention.19

      3.    Requiring Father to set aside the default and default
            judgment before proceeding with his Motion to
            Intervene was unreasonable.

            “[T]his court is bound to construe statutes so as to

avoid absurd results.”       Amantiad v. Odum, 90 Hawaiʻi 152, 161,

977 P.2d 160, 169 (1999) (citing Keliipuleole v. Wilson, 85

Hawaiʻi 217, 222, 941 P.2d 300, 305 (1997)).           Furthermore, “[a]

rational, sensible and practicable interpretation of a statute

is preferred to one which is unreasonable[,] impracticable . . .

inconsisten[t], contradict[ory], and illogical[].”             Id. at 221-



19    The ICA determined that Judge Uale had cogent reasons to set aside
Judge Park’s ruling allowing Father’s intervention by stipulation because
Father did not set aside his default and default judgment before moving to
intervene. However, because this court concludes that Father was not
required to set aside his default and default judgment before moving to
intervene, Judge Uale lacked cogent reasons to set aside Judge Park’s ruling,
which allowed Father’s intervention by stipulation. See Wong v. City and
Cty. of Honolulu, 66 Haw. 389, 396, 665 P.2d 157, 162 (1983) (“Unless cogent
reasons support the second court’s action, any modification of a prior ruling
of another court of equal and concurrent jurisdiction will be deemed an abuse
of discretion.”).


                                      44
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



22, 941 P.2d at 304-05 (original brackets and citation omitted)

(brackets added).

          Requiring Father to set aside the default and default

judgment before proceeding with his Motion to Intervene creates

an illogical and unreasonable result.        Here, as DHS points out,

if Father’s Motion to Set Aside Default was granted, Father

would regain full-party status in the CPA proceeding because the

default judgment terminating his parental rights would be

reversed by operation of law.       In other words, if Father had

succeeded in setting aside the default and default judgment,

Father would not have needed to intervene because he would have

regained his status as a party.       Alternatively, if Father’s

Motion to Set Aside Default was denied, as was the case here,

Father would not have an opportunity for judicial review of his

statutorily provided visitation rights under HRS § 587A-33(d)

without a motion to intervene.       Thus, requiring Father to set

aside the default and default judgment before proceeding with

his Motion to Intervene would be unreasonable.

                            IV.    CONCLUSION

          Although Father was properly served by publication and

could not establish that he was entitled to relief from the

default and default judgment, the plain and unambiguous language

of HFCR Rule 24 demonstrates that setting aside a default and

default judgment are not required before proceeding with a
                                    45
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



motion to intervene.      In addition, a reasonable and logical

interpretation of HFCR Rule 24 demonstrates that setting aside a

default and default judgment are not required because if the

default and default judgment were set aside, a motion to

intervene would be unnecessary.        Thus, the family court should

have analyzed Father’s Motion to Intervene under HFCR Rule 24.

           Accordingly, we affirm in part and vacate in part the

ICA’s October 27, 2020 Judgment on Appeal, which affirmed the

family court’s September 20, 2019 “Decision and Order Regarding

the Contested Case Hearing on [Father]’s Motion to Set Aside

Default Filed June 5, 2019” denying Father’s Motion to Set Aside

Default and his Motion to Intervene without analyzing the Motion

to Intervene under HFCR Rule 24.          We remand the case for further

proceedings consistent with this opinion.


Georgia K. McMillen                       /s/ Mark E. Recktenwald
for Petitioner/Father-Appellant
                                          /s/ Paula A. Nakayama
Maria F. Casavilla,
                                          /s/ Sabrina S. McKenna
Julio C. Herrera,
Erin K.S. Torres, and                     /s/ Michael D. Wilson
Patrick A. Pascual
for Respondent-Appellee                   /s/ Todd W. Eddins
Department of Human Services

Francis T. O’Brien
for Respondents/Intervenors-
Appellees Resource Caregivers

Shelby N. Ferrer
for Respondent Court Appointed
Special Advocates Program

                                     46